Citation Nr: 1604458	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-18 517A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for PTSD with depressive disorder not otherwise specified and assigned a 10 percent evaluation effective from October 1, 2008.

In an August 2013 decision, the RO granted an increased evaluation of 30 percent effective from October 1, 2008.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a November 2015 statement, the Veteran withdrew the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


